Case: 12-1638     Document: 26     Page: 1    Filed: 10/09/2012




           NOTE: This order is nonprecedential.


   Wniteb ~tate5 {[ourt of ~peaI5
       for tbe jfeberaI ([ircuit

                VICTOR STANLEY, INC.,
                   Plaintiff-Appellee,
                      v.
   CREATIVE PIPE, INC. AND MARK T. PAPPAS,
                  Defendants-Appellants,
                            AND

          STEPHANIE E. PAPPAS AND
    JOHN DOE (ALSO KNOWN AS FRED BASS),
                 Defendants.


                         2012-1638


   Appeal from the United States District Court for the
District of Maryland in case no. 06-CV-2662, Senior Judge
Marvin J. Garbis.


                        ORDER
    Pursuant to Federal Circuit Rule 28(h), the parties
jointly stipulate to proceed on the briefs that were filed in
the United States Court of Appeals for the Fourth Circuit.
    Upon consideration thereof,
    IT Is ORDERED THAT:
Case: 12-1638       Document: 26     Page: 2   Filed: 10/09/2012




VICTOR STANLEY, INC. v. CREATIVE PIPE, INC.                 2

      The briefs are accepted for filing.
                                       FOR THE COURT


                                       lsi Jan Horbaly
                                       Jan Horbaly
                                       Clerk
s26